Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to and the benefit of Korean Patent Application No. 10-2019-0047553 filed in the Korean Intellectual Property Office on Apr. 23, 2019, the entire contents of which are incorporated herein by reference.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 was filed along the mailing date of the Non-Provisional Patent Application on 04/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This Office Action is in response to a Non-Provisional Patent Application received on 04/23/2020. In the application, claims 1-19 have been received for consideration and have been examined. 
 Specification
Applicant’s filed specification has been reviewed and has been accepted.
Drawings
Applicant’s submitted drawings have been reviewed and have been accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites "the Feistel structure includes n rounds operations and n is natural number" in last limitation.  There is insufficient antecedent basis for “the Feistel structure” in the claim. For the purpose of examination, the phrase will be interpreted as “the Feistel network includes n round operations and n is a natural number” which relates to “a Feistel network” in the previous limitation.
Dependent claims inherit this deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document titled “A resource-efficient encryption algorithm for multimedia big data” authored by Aljawarneh et al., published 23 January 2017 hereinafter referred as “Al” in view of Bleahen., (US20130311784).
Regarding claim 1, Al discloses:
	A decrypting apparatus in a block cipher system, the decrypting apparatus comprising: a processor, a memory, wherein the processor executes a program stored in the memory to perform (See page # 22715 section 4.1 “System Implementation and environment” disclosing a platform for performing the decryption process): 
dividing a cryptogram into a first cryptogram and a second cryptogram (see NPL page # 22709 FIG. 3 illustrates the decryption process and also see page # 22711 discloses in step 1. where it divides the ciphered word into two blocks); 
transforming the first cryptogram and the second cryptogram by using a predetermined inverse transform (see page  # 22711 steps 2 and 3 discloses decrypting the cipher word blocks using Feistel and AES algorithm which are predetermined inverse transformation to apply on the cipher word); and 
decrypting the cryptogram to generate a plaintext based on a Feistel network including XOR operations (i.e., round uses bitwise (XOR) technique; see page # 22710) between the transformed first cryptogram and a round key generated from a secret key (i.e., original encryption key; see step 2 on page # 22711) and between the transformed second cryptogram and the round key (see page  # 22711 steps 2 and 3 discloses decrypting the cipher word using original encryption key in light of FIG. 3. It also discloses that the decryption process is a reversible way of the encryption algorithm which is disclosed in light of FIG. 2 and pages 22708-22711), 
wherein the predetermined inverse transform is an inverse of a transform determined based on an auxiliary secret key having a same size as A size of the cryptogram and the Feistel  network [[structure]] includes n round operations and n is a natural number (See page # 22707 section 3 ‘Proposed encryption/decryption system’ discloses how decryption is performed using certain number of rounds and with same size ciphered key).
Al explicitly fails to disclose:
	a server [device] with a wireless communication unit; electronic signature in the encrypted communication.
However, Bleahen discloses:
a server [device] with a wireless communication unit ([0013] discloses a system which communicates cryptographic information using wireless communication apparatus such as Bluetooth, microwave, infrared, satellite, or other type of wireless communication);
electronic signature in the encrypted communication ([0029] discloses cryptographic requests are accompanied by a signature of a time-stamped transactionID).
One of the ordinary skill in the art would be motivated before the effective filing date of the claimed invention to modify the Al reference and include method of Bleahen to include signature in the cryptographic request for authentication purposes.
Regarding claim 5, the combination of Al and Bleahen dislcoses:
	The decrypting apparatus of claim 1,
wherein the processor executes the program to further perform receiving the electronic signature from the server through the wireless communication unit, wherein the electronic signature is determined based on intermediate calculation result of the plaintext, an identifier of a user using the decrypting apparatus, time information, and a value derived from the electronic signature of the server (Bleahen: [0011-0012] discloses method steps of identifying and authenticating user information from the signature in the cryptographic communication).
Regarding claim 6, the combination of Al and Bleahen discloses:
The decrypting apparatus of claim 5,
wherein the processor executes the program to further perform determining whether to continue the decrypting by checking the electronic signature of the server (Bleahen: [0011-0012] discloses method steps of identifying and authenticating user information from the signature in the cryptographic communication).
Regarding claim 11, Al discloses:
	A decrypting method in a block cipher system, the method comprising:
dividing a cryptogram into a first cryptogram and a second cryptogram (see NPL page # 22709 FIG. 3 illustrates the decryption process and also see page # 22711 discloses in step 1. where it divides the ciphered word into two blocks); 
transforming the first cryptogram and the second cryptogram by using a predetermined inverse transform (see page  # 22711 steps 2 and 3 discloses decrypting the cipher word blocks using Feistel and AES algorithm which are predetermined inverse transformation to apply on the cipher word); and 
decrypting the cryptogram to generate a plaintext based on a Feistel network including XOR operations (i.e., round uses bitwise (XOR) technique; see page # 22710) between the transformed first cryptogram and a round key generated from a secret key (i.e., original encryption key; see step 2 on page # 22711) and between the transformed second cryptogram and the round key (see page  # 22711 steps 2 and 3 discloses decrypting the cipher word using original encryption key in light of FIG. 3. It also discloses that the decryption process is a reversible way of the encryption algorithm which is disclosed in light of FIG. 2 and pages 22708-22711), 
wherein the predetermined inverse transform is an inverse of a transform determined based on an auxiliary secret key having a same size as A size of the cryptogram and the Feistel  network [[structure]] includes n round operations and n is a natural number (See page # 22707 section 3 ‘Proposed encryption/decryption system’ discloses how decryption is performed using certain number of rounds and with same size ciphered key).
Al explicitly fails to disclose:
	a server [device] with a wireless communication unit; electronic signature in the encrypted communication.
However, Bleahen discloses:
a server [device] with a wireless communication unit ([0013] discloses a system which communicates cryptographic information using wireless communication apparatus such as Bluetooth, microwave, infrared, satellite, or other type of wireless communication);
electronic signature in the encrypted communication ([0029] discloses cryptographic requests are accompanied by a signature of a time-stamped transactionID).
One of the ordinary skill in the art would be motivated before the effective filing date of the claimed invention to modify the Al reference and include method of Bleahen to include signature in the cryptographic request for authentication purposes.
Regarding claim 14, the combination of Al and Bleahen discloses:
	The decrypting method of claim 11, further comprising:
receiving the electronic signature from the server through the wireless communication unit, wherein the electronic signature is determined based on intermediate calculation result of the plaintext, an identifier of a user using the decrypting apparatus, time information, and a value derived from the electronic signature of the server (Bleahen: [0011-0012] discloses method steps of identifying and authenticating user information from the signature in the cryptographic communication).	
Regarding claim 15, the combination of Al and Bleahen discloses:
The decrypting method of claim 14, further comprising:
determining whether to continue the decrypting by checking the electronic signature of the server (Bleahen: [0011-0012] discloses method steps of identifying and authenticating user information from the signature in the cryptographic communication).      




Claims 2-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document titled “A resource-efficient encryption algorithm for multimedia big data” authored by Aljawarneh et al., published 23 January 2017 hereinafter referred as “Al” in view of Bleahen., (US20130311784) and further in view of Michiels., (US20170149559A1).
Regarding claim 2, the combination of Al and Bleahen discloses:
	The decrypting apparatus of claim 1, wherein:
when the processor performs the step of the transforming, the processor performs
transforming the first cryptogram and the second cryptogram by using the predetermined inverse transform and the XOR operations include a first XOR operation between the transformed first cryptogram and the round key and a second XOR operation between the transformed second cryptogram and the round key (See Al’s pages 22708-22711).
The combination of Al and Bleahen fails to disclose:
	reading a lookup table (LUT) from the memory.
However, Michiels discloses:
	reading a lookup table (LUT) (i.e., XOR-lookup table) from the memory ([0060] discloses using XOR-lookup tables to implement white-box implementation of the round function and XOR function of the DES cipher using only lookup tables).
	One of an ordinary skill in the art would be motivated before the effective filing date of the claimed invention to modify the Al and Bleahen references and include a method and system of Michiels and obfuscate round function and XOR function of the DES cipher using lookup tables.
Regarding claim 3, the combination of Al, Bleahen and Michiels discloses:
The decrypting apparatus of claim 2,
wherein the LUT is included in the program to indicate a combination of the XOR operations and the predetermined inverse transform (Michiels: [0060] discloses using XOR-lookup tables to implement white-box implementation of the round function and XOR function of the DES cipher using only lookup tables).
Regarding claim 4, the combination of Al, Bleahen and Michiels discloses:
	The decrypting apparatus of claim 3,
wherein the LUT includes a plurality of 3D arrays, and the plurality of 3D arrays are included in the program in a LUT scrambling manner based on ordering of if statements and variable renaming (Michiels: [0060] discloses Lookup tables which includes key information to perform decryption process according Feistel algorithm).
Regarding claim 12, the combination of Al and Bleahen discloses:
The decrypting method of claim 11,	
when the processor performs the step of the transforming, the processor performs
transforming the first cryptogram and the second cryptogram by using the predetermined inverse transform and the XOR operations include a first XOR operation between the transformed first cryptogram and the round key and a second XOR operation between the transformed second cryptogram and the round key (See Al pages 22708-22711).
The combination of Al and Bleahen fails to disclose:
	reading a lookup table (LUT) from the memory.
However, Michiels discloses:
	reading a lookup table (LUT) (i.e., XOR-lookup table) from the memory ([0060] discloses using XOR-lookup tables to implement white-box implementation of the round function and XOR function of the DES cipher using only lookup tables).
	One of an ordinary skill in the art would be motivated before the effective filing date of the claimed invention to modify the Al and Bleahen references and include a method and system of Michiels and obfuscate round function and XOR function of the DES cipher using lookup tables.
Regarding claim 13, the combination of Al, Bleahen and Michiels discloses:
The decrypting method of claim 12,
wherein the LUT includes a plurality of 3D arrays, and the plurality of 3D arrays is included in the decrypting program in a LUT scrambling manner based on ordering of if statements and variable renaming (Michiels: [0060] discloses Lookup tables which includes key information to perform decryption process according Feistel algorithm).


Allowable Subject Matter
Claims 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                                        08/27/2022